Citation Nr: 1412223	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 1991, for the grant of entitlement to service connection for vertigo.

2.  Entitlement to an effective date earlier than October 17, 1998, for the grant of a 100 percent rating for vertigo.


REPRESENTATION

Appellant represented by:	Jocelyn L. Carrillo, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1979 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO found there was a clear and unmistakable error in prior rating decisions, as discussed below.

In December 2013, the Veteran testified during a hearing at the Board before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to special monthly compensation based on the need for aid and attendance and housebound status, and of entitlement to service connection for depression secondary to vertigo, have been raised by the evidence of record, specifically, by the Veteran's testimony during the Board hearing, but have not been adjudicated by the agency of original jurisdiction.  The Board therefore does not have jurisdiction over these issues and they are referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection in which he referred to losing his balance on July 31, 1991.

2.  Prior to July 31, 1991, there was no communication in the claims file indicating an intent to apply for benefits relating to vertigo or any related disorder, including Meniere's disease.

3.  The evidence is at least evenly balanced as to whether from the July 31, 1991 date of claim the Veteran's symptoms most nearly approximated severe vertigo.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 31, 1991, for the grant of entitlement to service connection for vertigo, have not been met.  38 U.S.C.A. § 3010 (West 1988); 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (1991 & 2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of July 31, 1991, but no earlier, for the grant of a 100 percent rating for vertigo, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6205 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In response to an April 2009 "claim for retroactive benefits," the RO in April 2010 found that there was clear and unmistakable error in its prior rating decisions that had granted service connection for vertigo and assigned ratings and effective dates for this disorder.  Although there can be no "freestanding claim" for an earlier effective date, the RO's decision finding clear and unmistakable error rendered moot any concerns in this regard.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed, but is free to file a motion alleging clear and unmistakable error in any prior final RO decision).

The reversal of a prior decision based on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Veteran timely appealed the decision finding clear and unmistakable error and assigning July 31, 1991 as the effective date for service connection for vertigo and October 17, 1998 as the effective date for a 100 percent rating.  Although the Veteran has been somewhat unclear as to whether he desires an earlier effective date for the grant of service connection for vertigo or for the 100 percent rating for this disorder, both issues were addressed, at least implicitly, by the RO in its July 2013 statement of the case and by the Board during the hearing.  They are properly before the Board at this time.  See 38 C.F.R. § 20.201 (notice of disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The Board has therefore bifurcated the issues and will address each in turn.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) were met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and there is no evidence that additional records have yet to be requested.

The Board will therefore proceed to the merits of the appeal.


Earlier Effective Date for Service Connection

Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).  If a claim for compensation is received within a year of separation from active duty, the effective date of the award of compensation is the day following separation.  38 U.S.C.A. § 5110(b)(1).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  The law and regulations were essentially the same at the time of the Veteran's initial claim for service connection for vertigo as discussed below.  See, e.g., 38 U.S.C.A. § 3010 (West 1988); 38 C.F.R. § 3.400 (1991).

The first document in the first volume of the claims file is the Veteran's original application for compensation, filed on December 18, 1990.  In that document, the Veteran indicated as the nature of sickness, disease or injuries for which the claim was being made as "glands" and "nerves."  

On July 31, 1991, the Veteran filed a statement in support of claim (VA Form 21-4138) in which he wrote, "I wish to amend my service connected claim to include my ears," and "I experience losing my balance while walking or standing at least a couple of times a month."  Ultimately, the Veteran was granted service connection for vertigo effective July 31, 1991.  Under the law, the only way that he could establish entitlement to an earlier effective date would be to show that there is a document in the claims file between the December 18, 1990 claim and the July 31, 1991 claim that could be construed as a claim for entitlement to service connection for vertigo.  There is no such document in the evidence of record.

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  There is no reference to vertigo in the December 18, 1990 claim.  The VA hospital discharge summary and related documents dated between December 1990 and January 1991 do not reference vertigo and indicate all physical and neurologic examinations were within normal limits.  Moreover, a hospital record by itself cannot serve as the basis for a claim for service connection, especially here where the first adjudication of any claim was in July 1991 and no claim had therefore been previously allowed or disallowed.  See Criswell v. Nicholson, 20 Vet. App.501, 504 (2006) ("The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit"); 38 C.F.R. § 3.157(a) (allowing VA hospital record to serve as a claim only after a formal claim for compensation or pension had been allowed or a formal claim for compensation disallowed because the service connected disability was not compensable).  The April 1991 VA examination report indicated that physical examination was essentially normal and made no mention of vertigo or related symptoms.  

In addition, the multiple lay statements submitted in February 1991 focused on the Veteran's pain, discomfort, and sensitivity from his in-service cervical lymphadenopathy and residual scar and did not reference vertigo or related symptoms.  The Veteran's mother's February 1991 letter did refer to his ear infections but did not refer to the appellant losing his balance as a result.  It therefore cannot be said that the evidence contains a communication in writing indicating an intent to apply for benefits relating to vertigo that identified the benefit sought prior to July 31, 1991.

The Board notes that there are documents subsequently received that reflect that the Veteran did in fact suffer from vertigo prior to July 31, 1991.  For example, a February 1991 VA medical certificate (Form 10-10m) indicates that the Veteran had otitis with vertigo for 5 months.  Moreover, the Veteran in his written statements and lay testimony has indicated that he had vertigo in and since service.  As discussed below, the Board finds the Veteran's testimony in this regard to be competent and credible.  The law and regulations relating to effective dates at the time of the Veteran's claim and currently do not, however, provide that the effective date of the grant of service connection is the date symptoms began or a disease was diagnosed.  Rather, they provide that the effective date of the grant of service connection is the date of the claim or date entitlement arose, whichever is later, unless the claim was filed within a year of separation from service.  As there was no claim for compensation filed within a year of separation from service, and the first claim for entitlement to service connection for vertigo was filed on July 31, 1991, this is the appropriate effective date for the grant of service connection for this disability.  The preponderance of the evidence is therefore against an earlier effective date and the claim for an effective date earlier than July 31, 1991, for service connection for vertigo, must be denied.  38 U.S.C.A. § 5107(b).

Earlier Effective Date for 100 percent rating

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6205, applicable to Meniere's syndrome.  At the time he filed his July 1991 claim, Meniere's syndrome was rated under 38 C.F.R. § 4.87a, Diagnostic Code 6205 (1991).  Under that version of Diagnostic Code 6205, vertigo was rated 30 percent if mild, with aural vertigo and deafness, 60 percent if moderate with less frequent attacks, including cerebellar gait, and 100 percent if severe, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.  If the Veteran's symptoms more nearly approximated the criteria for the 100 percent rating, then he would be entitled to that rating.  38 C.F.R. § 4.7 (1991).  

Under the criteria effective June 13, 2003, a 100 percent rating is similarly warranted for Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2013).

As the Veteran is in receipt of service connection for vertigo since July 31, 1991, the issue is whether his symptoms more nearly approximated those in the criteria for a 100 percent rating at any time from this date to October 17, 1998.  At the October 17, 1998 VA examination, on which the effective date for the 100 percent rating was based, there was no indication of the frequency or precise symptoms during the attacks of vertigo.  The examiner indicated that the complaints were subjective and could not be better characterized by examination.  They were described as brief episodes of vertigo, which the examiner found were consistent with a diagnosis of benign positional vertigo in the face of a nonfocal neurological examination.  In August 1999 Dr. Dejuk indicated that the Veteran had severe and frequent attacks of vertigo, with fluctuating hearing loss and gait. 

The private and VA treatment records dated prior to this time do not reflect that there was a significant change in the severity of the Veteran's vertigo from July 31, 1991 to October 17, 1998.  Dr. Dejuk wrote in October 1991 that the Veteran's vertigo caused him to lose his balance and feel dizzy.  The July 31, 1991 Form 10-10m indicated only that the Veteran had a vestibular disorder with loss of balance.  Although these documents did not indicate the frequency with which the Veteran experienced vertigo, the appellant wrote in his July 31, 1991 claim that he experienced loss of balance "at least" twice per month.  He was competent to do so, and given the contemporaneous nature of his statement with his claim, as well as its consistency with the other evidence of record, the Board finds this statement credible.

Subsequent medical and lay evidence supports the Veteran's testimony that his vertigo has been severe since at least the July 1991 claim.  In a July 2010 letter, Dr. Green indicated that he had treated the Veteran from 1998 and that he had vertigo, balance problems, and progressive bilateral mixed hearing loss from prior to this time, dating back to service.  Dr. Green described the problems as multifactorial with peripheral vestibular factors, central nervous factors, and proprioceptive factors contributing, and also noted severe to profound hearing loss.  Multiple lay statements indicate that the Veteran's suffered severe vertigo since service.  During the Board hearing, the Veteran testified in response to questions from the undersigned that he experienced attacks of vertigo three to four times per week since service.  Board Hearing Transcript, at 14.

VA is required to obtain a retrospective medical examination with regard to the level of disability in some circumstances.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Such an examination is not necessary in this case, however, as the above evidence is at least evenly balanced as to whether the symptoms of the Veteran's vertigo more nearly approximated the criteria for a 100 percent rating from July 31, 1991 to August 17, 1998.  As the applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to an effective date of July 31, 1991 for a 100 percent rating for vertigo is warranted.  38 U.S.C.A. § 5107(b).

An effective date prior to July 31, 1991 for a 100 percent rating is not, however, warranted.  Although the effective date of an increased rating may be up to one year prior to the filing of an increased rating claim, see 38 U.S.C.A. § 5110(b)(2), here the RO's April 2010 clear and unmistakable error determination resulted in prior decisions being amended to reflect that a claim for service connection filed on July 31, 1991 was granted.  As indicated by the Board's decision above, this is the appropriate effective date for the grant of service connection.  As service connection is in effect from July 31, 1991 and the Board has found a 100 percent warranted from July 31, 1991, the law and regulations pertaining to effective dates for increased ratings are inapplicable, and an effective date earlier than July 31, 1991 for a 100 percent rating for vertigo is not warranted.


ORDER

Entitlement to an effective date earlier than July 31, 1991, for the grant of entitlement to service connection for vertigo, is denied.

Entitlement to an effective date of July 31, 1991, but no earlier, for a 100 percent rating for vertigo, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


